DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Introduction
Claims 1-20 are currently pending in this application and are subject to examination herein.
Information Disclosure Statement
The two (2) information disclosure statements (IDSs) submitted on 10 February 2020 and 08 June 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 25 (Figs. 1-3).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “a spring clamp” (claim 9 at line 2) and “a hollow compression spring” (claim 9 at line 3) and then subsequently recites “said spring” (claim 9 at line 6).  Because both elements use the term “spring”, it is unclear whether “said spring” refers to the spring clamp or the hollow compression spring.  The Examiner suggests that Applicant may wish to amend claim 9 to recite “said hollow compression spring” therein, if such is what Applicant intended.  For purposes of examination, the Examiner will interpret “said spring” to refer to the hollow compression spring.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1, 2 and 4-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. Pub. No. 2009/0241406 to Foss.
Regarding claim 1, Foss discloses a fishing rod holder (ice fishing rod support system 2) (Abstract; Fig. 1; para. [0014]), which comprises: 
a base (base 4 and/or upwardly directed arm 6) (Fig. 1; para. [0014]); and 
means (support 8, front end pole support 18 and/or grip support element 20) (Fig. 1; para. [0014]) for selectively and resiliently supporting a fishing rod (pole grip 26 and/or pole 40) (Fig. 1; para. [0014]) in a raised position (see Fig. 1) on said base (base 4 and/or upwardly directed arm 6) (Fig. 1; para. [0014]).
Regarding claim 2, Foss discloses the fishing rod holder of Claim 1 (see above).  Furthermore, Foss discloses a fishing rod holder (ice fishing rod support system 2) (Abstract; Fig. 1; para. [0014]), wherein said base (base 4 and/or upwardly directed arm 6) (Fig. 1; para. [0014]) includes: a foot (base 4) (Fig. 1; para. [0014]); an upright leg (upwardly directed arm 6) (Fig. 1; para. [0014]) secured in an offset position to said foot (base 4) (Fig. 1; para. [0014]); a lateral arm (lateral arm of support 8) (Fig. 1; para. [0014]) secured to said leg (upwardly directed arm 6) (Fig. 1; para. [0014]) over said foot (base 4) (Fig. 1; para. [0014]).
Regarding claim 4, Foss discloses the fishing rod holder of Claim 1 (see above).  Furthermore, Foss discloses a fishing rod holder (ice fishing rod support system 2) (Abstract; Fig. 1; para. [0014]), wherein said means (support 8, front end pole support 18 and/or grip support element 20) (Fig. 1; para. [0014]) for selectively and resiliently supporting a fishing rod (pole grip 26 and/or pole 40) (Fig. 1; para. [0014]) in a raised position on said base (base 4 and/or upwardly directed arm 6) (Fig. 1; para. [0014]) includes: 

said cradle (support 8) (Fig. 1; para. [0014]) being loosely suspended (via hook or loop section 10, knob 14 and/or washer 16) (Fig. 1; paras. [0014], [0015]) from said base (base 4 and/or upwardly directed arm 6) (Fig. 1; para. [0014]) for limited movement about both generally vertical and generally horizontal axes (see Fig. 1; para. [0014]).
Regarding claim 5, Foss discloses the fishing rod holder of Claim 1 (see above).  Furthermore, Foss discloses a fishing rod holder (ice fishing rod support system 2) (Abstract; Fig. 1; para. [0014]), wherein said means (support 8, front end pole support 18 and/or grip support element 20) (Fig. 1; para. [0014]) for selectively and resiliently supporting a fishing rod (pole grip 26 and/or pole 40) (Fig. 1; para. [0014]) in a raised position (see Fig. 1) on said base includes: a hollow compression spring (grip support element 20) (Fig. 1; para. [0014]) with a predetermined number of longitudinally spaced apart windings (see Fig. 1) with predetermined spacing therebetween (see Fig. 1), said spring (grip support element 20) (Fig. 1; para. [0014]) being adapted to receive the fishing rod (pole grip 26 and/or pole 40) (Fig. 1; para. [0014]) therein.
Regarding claim 6, Foss discloses a fishing rod holder (ice fishing rod support system 2) (Abstract; Fig. 1; para. [0014]), which comprises: 
a base (base 4 and/or upwardly directed arm 6) (Fig. 1; para. [0014]); 
said base (base 4 and/or upwardly directed arm 6) (Fig. 1; para. [0014]) including a foot (base 4) (Fig. 1; para. [0014]), an upright leg (upwardly directed arm 6) (Fig. 1; para. [0014]) secured in an offset position to said foot (base 4) (Fig. 1; para. [0014]), and a lateral arm (lateral arm of support 8) (Fig. 1; para. [0014]) secured to said leg (upwardly directed arm 6) (Fig. 1; para. [0014]) above the foot (base 4) (Fig. 1; para. [0014]); and 

Regarding claim 7, Foss discloses a fishing rod holder (see above).  Furthermore, Foss discloses a fishing rod holder (ice fishing rod support system 2) (Abstract; Fig. 1; para. [0014]), which comprises: 
a base (base 4 and/or upwardly directed arm 6) (Fig. 1; para. [0014]); 
a hollow compression spring (grip support element 20) (Fig. 1; para. [0014]) with a predetermined number of longitudinally extending windings with predetermined spacing therebetween (see Fig. 1); 
said spring (grip support element 20) (Fig. 1; para. [0014]) being adapted to selectively receive the fishing rod (pole grip 26 and/or pole 40) (Fig. 1; para. [0014]) therein; and 
means for releasably securing said spring (grip support element 20) (Fig. 1; para. [0014]) to said base (base 4 and/or upwardly directed arm 6) (Fig. 1; para. [0014]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foss in view of U.S. Pat. Pub. No. 2006/0196101 to Mrotek.
Regarding claim 3, Foss discloses the fishing rod holder of Claim 1 (see above).  However, Foss does not disclose that said base includes: a normally closed, spring biased clamp.  Nevertheless, Mrotek discloses a fishing rod holder wherein a base includes: a normally close, spring biased clamp (holder 10) (Figs. 1-5; para. [0021]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the fishing rod holder disclosed in Foss with the spring clamp taught in Mrotek in order to allow the fishing rod holder to be supported and retained upon a storage bucket disposed on an ice surface, as taught in Mrotek (para. [0021]). Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the fishing rod holder disclosed in Foss with the spring clamp taught in Mrotek, , since it has been held to be within the general skill of a worker in the art to combine prior art elements according to known methods to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 416, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 8, Foss discloses the fishing rod holder of Claim 7 (see above).  However, Foss does not disclose that said base comprises a spring clamp.  Nevertheless, Mrotek discloses a fishing rod Foss with the spring clamp taught in Mrotek in order to allow the fishing rod holder to be supported and retained upon a storage bucket disposed on an ice surface, as taught in Mrotek (para. [0021]).  Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the fishing rod holder disclosed in Foss with the spring clamp taught in Mrotek, , since it has been held to be within the general skill of a worker in the art to combine prior art elements according to known methods to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 416, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 9, Foss discloses a fishing rod holder (ice fishing rod support system 2) (Abstract; Fig. 1; para. [0014]), which comprises: 
a hollow compression spring (grip support element 20) (Fig. 1; para. [0014]) with a predetermined number of longitudinally extending windings with predetermined spacing therebetween (see Fig. 1); 
said spring (grip support element 20) (Fig. 1; para. [0014]) being adapted to selectively receive the fishing rod (pole grip 26 and/or pole 40) (Fig. 1; para. [0014]) therein.
However, Foss does not expressly disclose that the fishing rod holder comprises a spring clamp; and means for releaseably securing said spring clamp.  Nevertheless, Mrotek discloses a fishing rod holder wherein a base includes: a normally close, spring biased clamp (holder 10) (Figs. 1-5; para. [0021]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the fishing rod holder disclosed in Foss with the spring clamp taught in Mrotek in order to allow the fishing rod holder to be supported and retained upon a storage Mrotek (para. [0021]).  Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the fishing rod holder disclosed in Foss with the spring clamp taught in Mrotek, , since it has been held to be within the general skill of a worker in the art to combine prior art elements according to known methods to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 416, 82 USPQ2d 1385, 1395-97 (2007).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  U.S. Pat. Nos. 5,491,923 to Zingrone; and U.S. Pat. Pub. Nos. 2017/0303522 to Reiter; 2016/0183509 to Bricko; 2016/0120161 to Aiello; 2010/0299988 to Robinson; and D416,071 to Sizer et al.; and Canadian Pat. Appl’n. Nos. CA 2997458 A1 to George; CA 2525505 A1 to Green; and CA 2450505 to Hansen relate to fishing rod holders that elevate the rod in a raised position above a base.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAUDE J BROWN whose telephone number is (571)270-5924.  The examiner can normally be reached on Mon-Fri 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/CLAUDE J BROWN/Primary Examiner, Art Unit 3643